      20-23281-rdd        Doc 5-1       Filed 12/20/20 Entered 12/20/20 18:33:59              Proposed
                                           Interim Order Pg 1 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
                                                                      Chapter 11
In re:
                                                                      Case Nos.: 20-23280-rdd through
85 FLATBUSH RHO MEZZ LLC,                                                        20-23282-rdd
85 FLATBUSH RHO HOTEL LLC, and
85 FLATBUSH RESIDENTIAL LLC,
                                                                     (Joint Administration Requested)
                                       Debtors.
---------------------------------------------------------X

            ORDER (A) AUTHORIZING DEBTOR’S INTERIM USE OF CASH
      COLLATERAL, (B) GRANTING ADEQUATE PROTECTION TO LENDER, AND
     (C) SCHEDULING FINAL HEARING PURSUANT TO BANKRUPTCY RULE 4001

           UPON the motion (the “Cash Collateral Motion”) for an order pursuant to § 363(c)(2)(B)

and 506(c) of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 4001(b) of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), seeking the entry of an

order (A) authorizing the Debtor to use cash collateral as that term is defined in §363(a) of the

Bankruptcy Code (the “Cash Collateral”) on an interim basis in general accordance with the

Budget (the “Budget”) annexed to the Cash Collateral Motion as Exhibit “A”, pending a final

hearing, (B) granting adequate protection to 85 Flatbush Avenue 1 LLC (the "Lender") and

(C) scheduling a final hearing pursuant to Bankruptcy Rule 4001; and

           UPON proof of service of the Cash Collateral Motion in accordance with the Bankruptcy

Rules and such notice appearing adequate under the circumstances and sufficient cause

appearing to me therefor; it is

           ORDERED, that effective as of the date hereof, and upon the following terms and

conditions, the Debtor is authorized on an interim basis to utilize the Cash Collateral, if any,

generated from the operation of the Hotel.1


1
    Terms not defined herein shall have the meaning proscribed in the Motion.


{01082880.DOC;1 }
   20-23281-rdd       Doc 5-1     Filed 12/20/20 Entered 12/20/20 18:33:59              Proposed
                                     Interim Order Pg 2 of 4



        a.       Pending further order of this Court, pursuant to 11 U.S.C. §§ 363(c)(2) and

506(c), the Cash Collateral shall be used by the Debtor in the ordinary course of its business to

pay the reasonable and necessary operating expenses of the Debtor in general accordance with

the Budget which is incorporated herein, and that without further order of the Court, the Debtor

may exceed any line-item in the Budget and make expenditures not on the Budget for ordinary

course of business expenses that it deems to be appropriate in its business judgment as necessary

to operate the business and maintain the Hotel and the Debtor’s property, provided that the

cumulative additional expenditures do not exceed 10% of the total monthly budget without

Lender’s consent or further Court order.

        b.       As adequate protection for the Debtor’s use of Cash Collateral, the Debtor will (a)

maintain the value of the Property though payment of the normal monthly expenditures in

general accord with the Budget, (b) maintain the cash it collects over and above its expenditures

in its debtor in possession account pending further order of this Court, (c) provide that all liens

and security interests of the Lender, if any, in the Cash Collateral used and consumed pursuant to

this Order shall constitute a claim, secured by a lien in all of the pre-petition and post-petition

assets of the Debtor in the same order of priority as existed prior to the Petition Date (the

“Adequate Protection Lien”) to the extent of any diminution in the level of Cash Collateral as it

existed as of the Petition Date, provided however that such Adequate Protection Lien shall at all

times be subordinate to (i) professional fees and reimbursement of expenses that may be awarded

pursuant to 11 U.S.C. §§330 and 331 to professionals retained by the Debtor, (ii) any

professionals employed by committees in this case and retained by order of this Court; and (iii)

quarterly fees of the United States Trustee. If the Court subsequently determines that there has

been no diminishment in the values of Cash Collateral since the Petition Date as a result of the




{01082880.DOC;1 }                                2
   20-23281-rdd       Doc 5-1     Filed 12/20/20 Entered 12/20/20 18:33:59              Proposed
                                     Interim Order Pg 3 of 4



Debtor’s use of Cash Collateral, the Adequate Protection Lien and all claims and priorities

granted herein with respect thereto shall be void.

         c.      The terms of this Order shall be effective until a final order authorizing the use of

Cash Collateral is entered. In the event a party files a motion objecting to the Debtor’s continued

use of Cash Collateral, the Debtor shall be authorized to continue to use Cash Collateral and their

use of Cash Collateral may only be terminated until after the Court makes an adverse

determination on such motion.

         d.      If any or all of the provisions of this Order are hereafter modified, vacated or

stayed by subsequent order of this or any other Court, such stay, modification or vacation shall

not affect the validity of any payments made hereunder or the validity and enforceability of any

lien, security interest or priority authorized hereby with respect to any of the Cash Collateral

which has been used pursuant to this Order, and notwithstanding such stay, modification or

vacation, any use of Cash Collateral by the Debtor prior to the effective date of such

modification, stay or vacation shall be governed in all respects by the original provisions of this

Order.

         e.      Nothing herein shall constitute an admission or waiver by either Lender or the

Debtor of any of their rights under the underlying note, mortgage, the property securing the note,

or any of rights of any kind. Nor shall anything herein constitute an admission by the Debtor of

the validity and amount of the Lender’s claims against the Debtor or of the extent, priority and

perfection of the Lender’s security interests in the Debtor’s assets and the Debtor reserves its

rights to object to the Lender’s claims and validity, extent and priority of the Lender’s security

interests in the Debtor’s assets and seek direct relief against the Lender; and it is further

         ORDERED, that a final hearing to consider the Debtor’s use of Cash Collateral shall be




{01082880.DOC;1 }                                 3
   20-23281-rdd       Doc 5-1   Filed 12/20/20 Entered 12/20/20 18:33:59         Proposed
                                   Interim Order Pg 4 of 4



held, telephonically, on                   , 2021 at   :00 a/p.m. before the Honorable Robert

D. Drain, United States Bankruptcy Judge, United States Bankruptcy Court for the Southern

District of New York, 300 Quarropas Street, White Plains, New York 10601; and it is further

        ORDERED, that that any party who wishes to attend the telephonic hearing is required

to make arrangements through Court Solutions at www.court-solutions.com or by telephone:

(917) 746-7476.

DATED:           White Plains, New York
                                , 2020


                                                         ___________________
                                           HONORABLE ROBERT D. DRAIN
                                           UNITED STATES BANKRUPTCY JUDGE




{01082880.DOC;1 }                             4
